DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Clough U.S. Patent Publication 2004/0195893 A1 (Clough).
Regarding claim 9, Clough discloses a headrest device for a vehicle seat (Element S) comprising a headrest (Element 30 and 42) with a headrest frame (Element supporting headrest in Figure 11A) and headrest upholstery ([0090]), and a neck support module, the frame of the neck support module being fixed to the headrest frame (Figure 11A); wherein the neck support module comprises a manual pump for inflating the at least one inflatable pouch, and the manual pump is adapted to be engaged by a user to manually inflate and deflate the at least one inflatable pouch ([0091] Figure 12, Element 88, 96, 100 extended to a pump). 
  Regarding claims 11 and 12, Clough discloses the headrest device wherein the frame of the headrest module is adapted to be moved relative to the headrest frame between a functional position and a non-functional position (Figure 2 pivot and inflated and deflated position); wherein the frame of the headrest module is adapted to be moved relative to the 
Regarding claim 13, Clough discloses a vehicle seat comprising a seating portion, a backrest, and a headrest device, the headrest being fixed to the backrest (Figure 14 and 15).  
Regarding claim 14, Clough discloses a method for making use of a neck support module so as to massage the neck of an occupant of the vehicle seat, the neck support comprising at least two inflatable pouches, the method comprising the sequential inflation of the at least two inflatable pouches ([0091-0092]).
Regarding claim 16, Clough discloses the headrest wherein the pump is exposed to an exterior of the headrest ([0091] Figure 12, Element 88, 96, 100 extended to a pump). 
Regarding claim 17, Clough discloses the headrest device wherein the neck support module has a width that is substantially equal to a width of the headrest device (Figure 1 and 12, headrest and neck support dimension) and the neck support module is mounted to the headrest device for pivotable movement about an axis oriented in a substantially transverse direction of the seat between a retracted position (Figure 12-16, Element 48 and 50 pivot along Element 52 and 53), where the neck support module is arranged substantially in line with the headrest, ad a functional position, in which the neck support module protrudes in front of the headrest so that an occupant of the seat can rest a neck of the occupant against eh neck support module.  
Regarding claim 18, Clough discloses the headrest device wherein the entire neck support module is pivotable about the axis and the axis is located vertically between a lower end of the neck support module and an upper end of the headrest device (Figure 1 lower end of Element 48 and upper end of Element 40, 42, 22 provided with the axis).  

Allowable Subject Matter
Claims 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the pivotable movement about an axis oriented in a substantially transverse direction to the vehicle seat between the retracted position and functional position; wherein the neck of an occupant is spaced apart from the neck support module; wherein the neck support module protrudes in front of the headrest portion and engages the neck; wherein the vertical axis or the first and second inflatable pouches movement is fixed in position relative to the axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636